DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-28 are allowable. The restriction requirement among species, as set forth in the Office action mailed on December 21, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 21, 2021 is fully withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-16, the closest prior art references, Kim et al. (US 2009/0322989 A1), Ishida et al. (US 2016/0161664 A1), Yuki et al. (US 2017/0059771 A1), Jung et al. (US 2017/0068287 A1), Cheng (US 2019/0302527 A1), and Tang et al. (US 2021/0088830 A1), fail to disclose, either singly, or in combination, all of the limitations of claim 1, including the combination of limitations, “the camera hole penetrating the backlight unit and the liquid crystal panel; at least one light-blocking member in the camera hole” and “a lower polarizing plate between the backlight unit and the liquid crystal panel, and an upper polarizing plate between the glass cover and the liquid crystal panel, the camera hole penetrating the lower polarizing plate and the upper polarizing plate; and a through-hole defined by and penetrating the upper polarizing plate, the through-hole having a position corresponding to the camera hole, the through-hole having a size corresponding to the camera hole, DB1/ 126344218.1Attorney Docket No.: 041501-7179-01 Application No.: 17/130,738 Page 3 wherein the at least one light-blocking member comprises: a light-blocking tape, and a border mold, and wherein the light-blocking tape is attached to the lower polarizing plate, the border mold, and the backlight unit.”
In regard to independent claim 17 and dependent claims 18-28, the closest prior art references, Kim et al. (US 2009/0322989 A1), Ishida et al. (US 2016/0161664 A1), Yuki et al. (US 2017/0059771 A1), Jung et al. (US 2017/0068287 A1), Cheng (US 2019/0302527 A1), and Tang et al. (US 2021/0088830 A1), fail to disclose, either singly, or in combination, all of the limitations of claim 1, including the combination of limitations, “ a camera in the camera hole; DB1/ 126344218.1Attorney Docket No.: 041501-7179-01 Application No.: 17/130,738 Page 8 a light-blocking member covering a portion of the camera hole located between the camera and the liquid crystal panel,” and “a lower polarizing plate between the backlight unit and the liquid crystal panel, the camera hole penetrating the lower polarizing plate; an upper polarizing plate on the liquid crystal panel; and a through-hole defined by and penetrating the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871